Honorable W. J. Burke
Executive Dlrector
State Board of Control                  Availabllitg,of moneys
Austin,Texas                            appropriated in Item 79
                                        in the Appropriation to
                                        the State Board of Control
                                        in House Bill No. 140,
                                        Acts o,f'the54th Legisla-
                                        ture, to purchase addition-
                                        al switch gear and trans-
                                        formers required for the
                                        expansion of the Capitol
Dear Mr. Burke:                         Electrical system.
       You have requested an opinion on the following question:
              "Can any of the money identified in Items
       79A and B (and more specificall,yany residual
      funds remainin after the rehabilitation of the
                      be spent for the purchase of the
      heating system'i;
      additional swi.tchgear and transformer required
      for the expansion of the Capitol electrical system?"
       Item 79 of the Appropriation to the State Board of Control
in the General,Appropriation Act (House.Bill 140, Acts of the
54th Legislature, Regular Session, 1955, Chapter 519, Page 1348
at Page 1425) provides in part:
       "CAPITOL AND STATE OFFICE        FOR the Years Ending
                BUILDING                August 31,   August 31,
                                         1956             1957
       "Out of General Revenue.Fund:
       “79.   Repairs and improvements to
              Capitol and State Office
              Buildings and grounds, equip-               Unexpended
              ment, materials and labor .. $100,643       Balance
            "It is hereby declared to be the Leglslative intent
       that the foregoing appropriation in the amount of
       $100,643 be spent as nearly as practicable in the follow-
       ing manner:
Honorable W. J. Burke,                            page     2                    w-99


                      "State Capitol:                              For the Years Ending
                                                                   August 31,    August 31,
                                                                           1956                     1957
            'a. Replace worn-out steam
                radiators, steam traps,
                and steam water lines                                                           Unexpended
                as necessary , . . . . 845,860                                                  balance

            "b. Repair and rebuild
                water cooling tower at
                power plant, and in-
                stall water lines for
                air conditioning units                                                          Unexpended
                in Capitol ; . . . . .                                     15,000               balance
                                                                                                Unexpended
            'c. Repair roof of Capitol                                     6,000                balance


             II                                                                                                     tt
                  .   .   .   .   .   .   .   .    .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .




            Item 79 is appropriated for the purpose of making the
repairs and improvements to the State Capitol and State Office
Buildings and the Legislature has expressed a specific intent
that the moneys appropriated shall be used as nearly as Qractic-
able in the replacement of steam radiators and necessary installa-
tion for air conditioning units in the Capitol.
            According to your request, additional switch gear and
transformers are essential for the expansion of the Capitol elec-
trical system, due to the improvements provided for in the appro-
priation above set out.   Since this expenditure is necessary for
the air-conditioning units and conatltutes a necessary lmprove-
ment to the Capitol and State office Buildings, it is our opinion
that the appropriation contained in Item 79 may be spent for such
purpose.
Honorable W. J. Burke,    me   3         w-99


                            SUMMARY

                 Item 79 of the appropriation to the
                 State Board of Control in the current
                 biennium appropriation act may be ex-
                 pended for the purchase of additional
                 switch gear and transformers required
                 for the expansion of the Capitol
                 electrical system.
                                    Yours very truly,

                                    WILL WIISON
                                    Attorney General of Texas


                                         John Reeves
JR:zt:rh                                 Assistant
APPROVED:
OPINION COMMITTEE
R. Grady Chandler,
         Chairman
Arthur Sandlin
Richard Stone
B. H. Timmins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
Geo. P. Blackburn